Judge Morris
dissenting.
The majority opinion is based upon the premise that public policy prohibits Bobby Pleasants from profiting from his own wrong as a substantial beneficiary of his father’s estate. With respect to the son’s share in the father’s estate, the record reveals only that at the time of the destruction of the automobile, Bobby Pleasant lived in the same home with E. L. Pleasant, Mrs. E. L. Pleasant, and a brother and sister. We are not informed as to whether there are other beneficiaries. I agree with the majority that the wrongdoer should not be allowed to profit from his wrongdoing, and any judgment entered in favor of the insured should specifically exclude the wrongdoer from participation. In re Estate of Ives, 248 N.C. 176, 102 S.E. 2d 807 (1958).
This suit was instituted by the named insured, father of the wrongdoer and owner of the automobile. His death during *240the pendency of the action necessitated the substitution of his administrator as- plaintiff. This should not necessitate application of any different principles, of law, however.
The judgment entered by the trial tribunal was based on the conclusion of the court that the destruction of the automobile was not a “loss” as defined by the policy, because the burning of the automobile “was not caused by accident but was caused intentionally by Bobby Pleasant, son of plaintiff’s intestate and primary operator of the aforementioned automobile.” The court found as a fact that the word “loss” as used in the policy was specifically defined to include only “direct and accidental loss of or damage to the automobile, its equipment, or other insured property.” In my opinion, the language of the policy and the undisputed facts make applicable to this case the principles applied in Bone v. Insurance Co., 10 N.C. App. 393, 179 S.E. 2d 171 (1971), cert. den. 278 N.C. 300 (1971).
Additionally, the majority opinion results in imposing upon the father liability for the willful wrongdoing, indeed criminal act, of his son upon a record which discloses no facts upon which that liability could be predicated. In this jurisdiction, the mere relationship of parent and child does not render the parent so liable. Smith v. Simpson, 260 N.C. 601, 133 S.E. 2d 474 (1963). This is not a case in which the family purpose doctrine has any application. Here, the son, concededly the primary operator of the automobile owned by his father, intentionally burned it. There is no intimation that the father, the insured, procured, commanded, instigated, advised, encouraged, or had any knowledge of the commission of the act by his son. Nor is there any evidence that the automobile was beneficially owned by the son with the father holding legal title for convenience or any other purpose. It is stipulated that the son was convicted in criminal court for his willful burning of the automobile. I do not agree that public policy denies recovery to the father, original plaintiff here, for the loss of his automobile by means accidental to him albeit intentional on the part of the wrongdoer, under a policy which did not exclude loss occasioned by the intentional act of insured or another.